Citation Nr: 0902840	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  03-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for claimed arthralgia 
of the upper extremities.  

2.  Entitlement to service connection for claimed 
degenerative joint disease of the cervical spine with 
radiculopathy of the upper extremities.  

3.  The propriety of the reduction of the rating for the 
service-connected chronic obstructive pulmonary disease from 
100 percent to no percent.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran had active service from September 1967 to April 
1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2003 
and June 2006 issued by the RO.  

As to the above-mentioned issue concerning the propriety of 
the reduction of the rating for the service-connected chronic 
obstructive pulmonary disease from 100 percent to not 
percent, the Board notes that this issue was addressed by the 
RO as part of a June 2006 rating decision.  

While service connection was effectuated at that time per the 
Board's October 2005 decision, awarding service connection 
for chronic obstructive pulmonary disease, and while a rating 
of 100 percent was assigned from December 10, 1999, a no 
percent rating was also assigned on February 1, 2004.  

This matter was discussed in the course of the veteran's 
November 2008 hearing.  See page two of hearing transcript 
(transcript).  The Board notes here that the veteran 
expressed his disagreement in August 2006.  

If a claim has been placed in appellate status by the filing 
of a notice of disagreement (NOD), as is the case here, the 
Board must remand the claim to the RO for preparation of 
Statement of the Case (SOC) as to that claim.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  

The issue of the propriety of the reduction of the rating for 
the service-connected chronic obstructive pulmonary disease 
from 100 percent to no percent being remanded is addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have arthralgia of the upper 
extremities that is due to any event or incident of his 
service.  

2.  The veteran is not shown to have degenerative disc 
disease of the cervical spine with radiculopathy of both 
upper extremities that is due to any event or incident of his 
period of active service or for many years thereafter.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
arthralgia of both upper extremities due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  The veteran's disability manifested by degenerative disc 
disease of the cervical spine with radiculopathy of both 
upper extremities due to disease or injury that was incurred 
in or aggravated by active service; nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

With respect to the instant claims of entitlement to service 
connection, the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

VA notified the veteran in February 2006  correspondence of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  A 
July 2007 Supplemental Statement of the Case (SSOC) provided 
notice of the type of evidence necessary to establish 
disability ratings and effective dates.  

There is not a scintilla of evidence of any VA error in 
notifying or assisting prejudices the appellant or reasonably 
affects the fairness of this adjudication.  Indeed, the 
veteran has not suggested that such an error, prejudicial or 
otherwise, exists.  Hence, the case is ready for 
adjudication.  

The Board parenthetically notes that an undated (though 
presumably dated in approximately 2008, based upon the 
veteran's represented age) VA Form 21-2680 (Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance) was recently, in December 2008, without a 
corresponding waiver of initial RO review, associated with 
the record.  

However, as this evidence is essentially not related to any 
of the veteran's instant claims, the Board will proceed to 
adjudicate these issues.  The Board also observes that the 
RO, in July 1999, while denying the veteran VA aid and 
attendance benefits, did award the veteran VA housebound 
benefits.  


Factual Background

The veteran's service medical records show that in the course 
of the veteran's February 1967 enlistment examination 
pertinent clinical evaluation was completely normal.  
September and October 1968 treatment records show that the 
veteran was seen following lacerations to his right thumb and 
left wrist.  

An October 1970 sick call treatment record shows complaints 
of severe muscle cramps and swelling for the past two months.  
The veteran indicated that these symptoms affected the use of 
his hands, arms and legs.  The veteran was examined, and the 
examiner commented that normal examination findings were 
observed.  

The report of the March 1971  examination for separation from 
service shows, concerning the instant claims, completely 
normal clinical findings.  

At a July 1995 hearing, the veteran testified that he 
incurred numerous injuries while in the military.  See page 
six of transcript.  He added that he also incurred lifting-
related injuries while on active duty.  See page seven of 
transcript.  

The pertinent post-service medical evidence includes VA 
treatment records and examination reports.  A November 1997 
VA outpatient record includes findings of cervical 
radiculopathy.  

A January 1998 VA outpatient ambulatory care note shows that 
the veteran provided a history of a 10-year history of 
intermittent pain and numbness of the left arm.  VA EMG 
(electromyograph) testing was reported to show denervation at 
multiple levels in the left arm and left cervical paraspinal 
muscles.  Rule out left cervical radiculopathy was the 
provided diagnosis.  

The February 1998 VA MRI (magnetic resonance imaging) testing 
results show the presence of cervical spine degenerative 
changes.  

The report of a VA examination conducted in November 1998 
shows that the veteran gave a history of in-service right leg 
and arm tremors when stressed.  No baseline tremor was noted.  
He also complained of right trapezius pain, and denied a 
history of neck trauma.  He also reported a 10-year history 
of radiating pain into his left shoulder from his neck.  

Following examination of the veteran, the diagnoses included 
those of degenerative changes of the cervical spine with 
bilateral radiculopathy, and intermittent tremors of the 
right upper and lower extremity of uncertain etiology.  The 
cervical spine degenerative changes were confirmed by X-ray 
examination.  

The report of a November 1998 VA peripheral nerves 
examination conducted in November 1998 includes diagnoses of 
degenerative changes of the cervical spine with bilateral 
radiculopathy, and stress-induced tremors of the right arm 
and right leg of unclear etiology.  The examiner did opine 
that the tremors were likely secondary to the cervical spine 
degenerative changes.  

A September 1999 VA outpatient pain clinic note reveals that 
the veteran received a steroid injection to treat chronic 
left cervicalgia.  

An October 2001 VA outpatient primary care note includes a 
diagnosis of degenerative joint disease of multiple joints.  

A July 2003 VA orthopedic outpatient consult report includes 
diagnoses of right shoulder bursitis and right arm cervical 
radiculopathy.  The veteran complained of having right 
shoulder pain for the past three months.  

A May 2006 VA orthopedic outpatient consult report note a 
history of a previous right hand laceration.  Right hand pain 
was diagnosed; the examiner noted no significant abnormality 
was found.  

Pursuant to an October 2005 remand, the veteran was to be 
afforded a VA examination so that, in pertinent part, an 
opinion could be obtained.  Specifically, the examiner was 
tasked with providing an opinion, in pertinent part, as to 
whether it was more likely than not that the veteran's 
current cervical and upper extremities disabilities had a 
etiological relationship with his military service.  

The VA examination took place in December 2006.  Review of 
the comprehensive examination report shows that the veteran, 
following his review of the veteran's claims file, conducted 
a thorough examination of the veteran.  

Following the examination, the examiner opined that the 
veteran's current herniated cervical intervertebral disc with 
radiculopathy, which radiated into both shoulders and arms, 
was less likely as not caused by or a result of anything 
service related.  

In support of his supplied opinion, the examiner observed 
that there was no documented injury or treatment found in the 
service medical records to support the veteran's claim or 
current pathology.  He added that the veteran's current neck 
and shoulder pain was less likely as not related to 
complaints of severe muscle cramps and spasms (affecting his 
hands, arms, and legs) experienced by the veteran while in 
the military.  

The veteran testified in November 2008 that he experienced 
hand and leg aching in service.  See page six of transcript.  
He claimed that his degenerative disc disease in his back 
aggravated his nerves.  Id.  He added that while in the 
military he performed physical work, but that he did not 
perform such work after his service separation.  See pages 
seven through nine of the transcript.  

The veteran also provided certain VA medical records, with a 
waiver of RO initial consideration.  These included a June 
2008 VA X-ray report which shows clinical findings of left 
hand osteopenia with minimal to moderate degenerative changes 
of the interphalangeal joints.  The degenerative changes of 
the first metacarpal phalangeal joint was also reported.  

Also supplied was a July 2008 VA MRI report which referenced 
a clinical history of intermittent entire upper and lower 
extremity numbness.  Moderate to advanced degenerative disc 
disease of the cervical spine was diagnosed.  


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Pain alone is not a disease or injury, and it is not a 
disability for purposes of VA compensation.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  


Analysis

As to the claims of service connection, after a review of the 
evidence, the Board concludes that the preponderance of the 
evidence is against finding that the claimed disorders, 
manifested primarily by complaints of arthralgia of the upper 
extremities and degenerative joint disease of the cervical 
spine with radiculopathy of the upper extremities, is related 
to service.  

The entrance and separation examinations are entirely 
negative for findings, complaints or diagnoses of either 
disability.  

While the appellant following his 1971 service separation 
sought VA outpatient treatment for complaints of left arm 
pain in January 1998 (noting a 10-year history), and also 
complained of right shoulder pain in July 2003, no examiner 
has linked any current arthralgia-type disability (i.e., 
pain) to service.  

To the contrary, a VA examiner in December 2006 opined, 
following reviewing the claims file and examining the 
veteran, that the veteran's current herniated cervical 
intervertebral disc with radiculopathy, which radiated into 
both shoulders and arms, was less likely as not caused by or 
a result of anything related to the veteran's service.  

Therefore, the preponderance of the competent evidence is 
against finding an etiological relationship between the 
veteran's currently claimed disabilities and any in-service 
incident, his lay contentions to the contrary 
notwithstanding.  

Further, as noted, the Board observes that pain, and pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez, supra.  

As noted, while cervical spine degenerative changes were 
documented in February 1998, that diagnosis comes well after 
the veteran's 1971 separation from active duty.  As such, 
presumptive service connection for arthritis of the cervical 
spine is not for consideration.  

As such, to summarize, there is no competent medical evidence 
relating any current upper extremity arthralgia disorder or 
degenerative joint disease of the cervical spine with 
radiculopathy of the upper extremities to the veteran's 
period of active service.  

Simply put, the veteran's contentions do not constitute 
competent evidence with respect to medical causation, 
diagnosis, and treatment.  As a lay person, the veteran lacks 
the medical expertise to offer competent opinions as to the 
existence of the disability, as well as to medical causation 
of any current disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Therefore, there is no competent medical evidence of record 
showing a link between the veteran's current complaints and 
service.  As such, the preponderance of the evidence is 
against the claims for service connection for arthralgia of 
the upper extremities and degenerative joint disease of the 
cervical spine with radiculopathy of the upper extremities.  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application in this case.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




ORDER

Service connection for arthralgia of the upper extremities is 
denied.  

Service connection for degenerative joint disease of the 
cervical spine with radiculopathy of the upper extremities is 
denied.  



REMAND

As noted above, the appellant has filed a NOD with the 
originating agency's June 2006 rating decision, which granted 
service connection for chronic obstructive pulmonary disease.  

While the action assigned a 100 percent rating from December 
10, 1999, it also assigned a no percent rating effective on 
February 1, 2004.  As the veteran has not been provided an 
SOC in response to the NOD, a remand is required for the 
issuance of an SOC on this issue.  Manlincon, supra.  

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC to the veteran 
and his representative concerning the 
matter of the propriety of the reduction 
of the rating for the service-connected 
chronic obstructive pulmonary disease 
from 100 percent to no percent.  They 
should also be informed of the 
requirements to perfect an appeal with 
respect to this issue.  If the veteran 
perfects an appeal with respect to this 
matter, the RO should ensure that any 
indicated development is completed before 
the case is returned to the Board.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


